UNITED STATES DISTRICT COURT
DISTRICT OF PUERTO RICO

 

KRESS STORES OF PUERTO RICO, INC.,
ANTONIO BAYON and ELBA CASIANO
d/b/a TIENDA JUNELBA, J. PICA Y
CiA, INC. d/b/a CAPRI, J.M.d.
APPLIANCES CORP., VALIJA

GITANA, INC., HUMBERTO VIDAL, INC.,
and ALMACENES KRESS DE CAYEY, INC.

Plaintiffs,
CIVIL ACTION
NO. 20-01464-WGY

Vv.

WAL-MART PUERTO RICO, INC.,

COSTCO WHOLESALE CORPORATION,
WALGREEN OF PUERTO RICO, INC.,
PUERTO RICO CVS PHARMACY, LLC,

Defendants.

eee ee ee ee ee ee ee ee te 8

 

YOUNG, D.J.! July 9, 2021
MEMORANDUM OF DECISION

ZI. INTRODUCTION

The plaintiff Kress Stores of Puerto Rico, Inc. and other
Puerto Rican merchants (collectively, the “Local Merchants”)
filed this action in the Commonwealth of Puerto Rico Court of
First Instance, alleging unfair competition against the
defendants Wal-Mart Puerto Rico, Inc., Costco Wholesale
Corporation, Walgreen of Puerto Rico, Inc., and Puerto Rico CVS

Pharmacy, LLC (collectively, the “Megastores”). Following the

 

1 Of the District of Massachusetts, sitting by designation.

C1]
Megastores’ removal to this Court, the Local Merchants moved to
remand, arguing that the “Home State Exception” and the “Local
Controversy Exception” to the Class Action Fairness Act of 2005,
28 U.S.C. § 1453 (“CAFA”), strip this Court of subject-matter
jurisdiction. For their part, the Megastores moved to dismiss
for failure to state a claim upon which relief can be granted,
contending that the Local Merchants did not have a cognizable
cause of action under Article 1802 of the Puerto Rico Civil Code
(“Article 1802”), and that even if they did have such a cause of
action, the Local Merchants failed to allege facts sufficient to
support it.

On April 22, 2021, this Court held oral argument on both
motions. When arguments concluded, this Court denied the Local
Merchants’ motion to remand and took the Megastores’ motion to
dismiss under advisement. On May 3, 2021, this Court denied the
Megastores’ motion to dismiss as to count I and allowed the
motion as to counts II and III. This memorandum of decision
explains the Court’s reasoning.

II. FACTS ALLEGED

The Local Merchants, all of whom are citizens of Puerto
Rico, are a putative class of stores and store owners who sell
clothes, cosmetics, household appliances, and other
miscellaneous articles. Notice of Removal, Ex. 3, Am. Class

Action Compl. (“Compl.”) 941 3-10, ECF No. 1-3. The Megastores

[2]
are major businesses which own retail pharmacy and supermarkets
throughout the Unites States, including Puerto Rico. Id. @@1 23-
27.

In March 2020, the World Health Organization declared a
global health emergency in response to COVID-19. Id. 9 28. On
March 12, 2020, the Governor of Puerto Rico declared a state of
emergency and over the course of several months issued a series
of executive orders related to COVID-19 (collectively, the
“Executive Orders”). Id. 47 30-41. The Executive Orders were
in effect from March 15, 2020 until May 25, 2020. Id. @ 41.

In pertinent part, the Executive Orders required “all
private non-essential business,” including the Local Merchants,
to “close their doors to the public,” id. 7 33, but exempted
from closure all businesses that were “engaged in retail sales
through the drive-thru or delivery model, including prepared
foods, medicines or medical equipment, pharmacies, supermarkets,
gas stations, banking or financial institutions, elderly care
centers, [and] those that [were] related to the distribution
chain of food, medicines, medical articles or fuel distribution
chain,” id. 9 34. Meanwhile, according to the Local Merchants,
the Megastores violated the Executive Orders by selling all
kinds of products, both essential and non-essential, with the
knowledge that the Local Merchants had closed in compliance with

the Executive Orders. Id. 9 43. Specifically, the Megastores

[3]
“unfairly took advantage of their partial exemption” for “food,
medicine, and/or articles of first necessity” by “carry[ing] out
unauthorized sales prohibited by the Executive Order[s],”
including hundreds of millions of dollars in sales of “clothing,
shoes, televisions, appliances, household goods, and countless
miscellaneous articles that [were] not articles of first
necessity... .” Id. @ 44. By selling these prohibited
items, the Megastores allegedly engaged in unfair competition
vis-a-vis the Local Merchants. Id. 1 46.

IIIT. THE MOTION TO REMAND

Costco removed this action from the Commonwealth of Puerto
Rico Court of First Instance, arguing that this Court has
subject-matter jurisdiction under CAFA. Notice of Removal 11 5-
14. The Local Merchants moved to remand, asserting that CAFA’s
Home State Exception or Local Controversy Exception strips this
Court of subject-matter jurisdiction. Mot. Remand 4-12, ECF No.
107. The central legal question, therefore, was whether either
exception applied. This Court answered that question in the
negative.

Under CAFA, a federal district court has subject-matter
jurisdiction over class actions based on state law when (1) the
amount in controversy exceeds $5,000,000, (2) there is “minimal”
diversity (i.e., “any member of a class of plaintiffs is a

citizen of a State different from any defendant”), and (3) the

[4]
action involves at least 100 class members. 28 U.S.C.
$$ 1332(d) (2), (d) (5) (B). “The burden of showing federal
jurisdiction is on the defendant removing under CAFA.” Amoche

v. Guarantee Tr. Life Ins. Co., 556 F.3d 41, 48 (lst Cir. 2009).

 

Here, there is no dispute that these requirements are satisfied,
as the amount in controversy is $500,000,000, Compl. @ 66, the
Local Merchants are citizens of Puerto Rico and Costco is a
citizen of Washington, id. 7] 3-10, 24, and the putative class
has 5,000 members, id. 7 18. Accordingly, this Court has
subject-matter jurisdiction under CAFA unless an exception
applies.

CAFA contains two exceptions, the so-called Home State
Exception and the Local Controversy Exception. See 28 U.S.C.
§§ 1332(d) (4) (A), (B). “Plaintiffs seeking remand under a
Statutory exception to CAFA bear the burden of proof by a

preponderance of the evidence.” In re Hannaford Bros. Co.

 

Customer Data Security Breach Litig., 564 F.3d 75, 78 (1st Cir.

 

2009).

A. Home State Exception

Under the Home State Exception, a court “shall decline to
exercise jurisdiction” when (1) “two-thirds or more of the
members of all proposed plaintiff classes in the aggregate” are
“citizens of the State in which the action was originally

filed,” and (2) “the primary defendants[] are citizens of the

[3]
State in which the action was originally filed.” 28 U.S.C.
§ 1332(d) (4) (B). The phrase “primary defendants” is not defined

by CAFA, and there is a split of authority as to its meaning.

 

Vodenichar v. Halcon Energy Props., Inc., 733 F.3d 497, 504 (3d

Cir. 2013); see Anthony v. Small Tube Mfg. Corp., 535 F. Supp.

 

2d 506, 515-16 (E.D. Pa. 2007); Copper Sands Homeowners Ass’n,

Inc. v. Copper Sands Realty, LLC, No. 10-cv-00510-GMN-LRL, 2011

 

 

WL 941079, at *6 (D. Nev. Mar. 16, 2011); Bennet v. Bd. of
Comm’ rs for East Jefferson Levee Dist., Civil Action Nos. 07-
3130, 07-3131, 2007 WL 2571942, at *6 (B.D. La. Aug. 31, 2007).

“Some courts have embraced the definition of primary to
mean direct and construed the words ‘primary defendants’ to
capture those defendants who are directly liable to the proposed
class, as opposed to being vicariously or secondarily liable
based upon theories of contribution or indemnification.”
Vodenichar, 733 F.3d at 504. This interpretation is supported
by the statements of CAFA’s sponsors, who described the primary
defendants as “the real targets of the lawsuit.” Id. at 504-05
(quotations omitted). Other courts have relied on the complaint
to identify which defendants are “expected to sustain the
greatest loss if liability were found... .” Id. at 505.
Reviewing these approaches, the Ninth Circuit held that

a court analyzing whether a defendant is a “primary

defendant” for purposes of CAFA’s home state exception
should first assume that all defendants will be found

[6]
liable. The court should then consider whether the
defendant is sued directly or alleged to be directly
responsible for the harm to the proposed class or
classes, as opposed to being vicariously or
secondarily liable. The court should also consider
the defendant’s potential exposure to the class
relative to the exposure of other defendants. Courts
should not treat these considerations as exhaustive or
apply them mechanistically. The inquiry is whether a
defendant is a “‘principal,’ ‘fundamental,’ or
‘direct’” defendant. Finally, we agree that “by using
the word ‘the’ before the words ‘primary defendants’
rather than the word ‘a,’ CAFA requires remand under
the home state exception only if all primary
defendants are citizens of” the alleged home state.

Singh v. Am. Honda Fin. Corp., 925 F.3d 1053, 1068 (9th Cir.
2019) (brackets and citation omitted).

In addition to the plain meaning of the statute, courts
have considered CAFA’s legislative history. See Hunter v. City
of Montgomery, 859 F.3d 1329, 1336 (llth Cir. 2017). In that
regard, the Senate Judiciary Committee’s report on CAFA
provides:

The Committee intends that “primary defendants” be

interpreted to reach those defendants who are the real

“targets” of the lawsuit -- i.e., the defendants that

would be expected to incur most of the loss if

liability is found. Thus, the term “primary

defendants” should include any person who has

substantial exposure to significant portions of the
proposed class in the action, particularly any

defendant that is allegedly liable to the vast

majority of the members of the proposed classes (as

opposed to simply a few individual class members).

Id. (quoting S. Rep. No. 109-14, at 43 (2005) (brackets

omitted)).

[7]
Here, Costco is not a citizen of Puerto Rico. Compl. 7 24.
If Costco is a primary defendant, then not all primary
defendants are citizens of Puerto Rico, and the Home State
Exception does not apply. See Singh, 925 F.3d at 1068; Hunter,
859 F.3d at 1335. Under the interpretation of “primary” as
“direct,” see Vodenichar, 733 F.3d at 504, Costco is clearly a
primary defendant because the complaint concerns the direct and
personal conduct of Costco, as opposed to Costco’s vicarious or
secondary liability, see Compl. 91 58. With regards to the
comparable-liability-exposure approach, this Court ruled that
the Local Merchants failed to show that Costco is not a primary
defendant. The Local Merchants characterized co-defendants Wal-
Mart Puerto Rico, Inc. (“Walmart”) and Walgreen of Puerto Rico,
Inc. (“Walgreen”) as primary defendants because they operate 25
stores and 106 stores, respectively, but characterize CVS as a
non-primary defendant because CVS operates “only” 22 stores.
Mot. Remand 5. The Court does not find this reasoning
persuasive for two reasons. First, the Local Merchants failed
to cite any caselaw that supports interpretation of primacy by
counting the number of stores owned by each Megastore. As
explained above, the caselaw determines primacy, in pertinent
part, based on the “number of class members purportedly impacted
by the defendant’s alleged actions” and the “defendants who

would sustain the greatest loss if found liable ....” See

[8]
Vodenichar, 744 F.3d at 505. Second, even were the number
stores an appropriate benchmark for determining liability,
numbers provided by the Local Merchants are unpersuasive.

Local Merchants cite no legal authority for drawing such a

between 22 stores and 25 stores, and there is no principled

factual distinction to be found in that small difference.

of

the

The

line

Therefore, this Court ruled that Costco is a primary defendant,

and since it is not a citizen of Puerto Rico, the Home State

Exception does not apply.

B. Local Controversy Exception

The second exception to CAFA is the Local Controversy
Exception. See 28 U.S.C. § 1332(d) (4) (A). For this
exception to apply, the party seeking its application must
show that:

(1) greater than two-thirds of the putative class are
citizens of the state in which the action was
originally filed; (2) at least one defendant is a
citizen of the state in which the action was
originally filed (the “local defendant”); (3) the
local defendant’s conduct forms a significant basis
for the claims asserted; (4) plaintiffs are seeking
Significant relief from the local defendant; (5) the
principal injuries occurred in the state in which the
action was originally filed; and (6) no other class
action asserting the same or similar allegations
against any of the defendants had been filed in the
preceding three years.

Vodenichar, 733 F.3d at 506-07. With respect to the third

element, “Neither CAFA nor the First Circuit provides any direct

guidance for determining . . . when a defendant’s conduct is a

[9]
‘significant’ basis for a claim.” Manson v. GMAC Mortg., LLC,

 

602 F. Supp. 2d 289, 295 (D. Mass. 2009) (Stearns, J.). “Courts
that have addressed the issue have required that the conduct of
an allegedly significant defendant must be significant in

relation to the conduct alleged against other defendants in the
complaint, and that the relief sought against that defendant is
a significant portion of the entire relief sought by the class.”
Id. (quotations omitted). As the Third Circuit explained:

In relating the local defendant’s alleged conduct to
all the claims asserted in the action, the significant
basis provision effectively calls for comparing the
local defendant’s alleged conduct to the alleged
conduct of all the Defendants. Indeed, all the claims
asserted by the Plaintiffs reflect the alleged conduct
of all the Defendants. If the local defendant’s
alleged conduct is a significant part of the alleged
conduct of all the Defendants, then the significant
basis provision is satisfied. Whether this condition
is met requires a substantive analysis comparing the
local defendant’s alleged conduct to the alleged
conduct of all the Defendants.

 

 

 

 

 

Kaufman v. Allstate N.J. Ins. Co., 561 F.3d. 144, 156 (3d Cir.

 

2009) (emphasis added).

Here, the third element has not been satisfied because the
Local Merchants failed to meet their burden of showing that the
conduct of a local defendant is a “significant basis” for the
claim asserted. See 28 U.S.C. § 1332(d) (4) (A). Wal-Mart Puerto
Rico, Inc. is a local defendant because it is incorporated in
Puerto Rico. The Local Merchants allege that Ivan Baez

(“Baez”), Walmart’s Director of Governmental and Public Affairs

[10]
and a member of the Economic Task Force created by the Governor
of Puerto Rico to address the COVID-19 pandemic, “made
expressions in the country’s press in that the Executive Order
only allowed the sale of food and no article that was not of an
essential nature.” Compl. {@ 51. The Local Merchants attempted
to use that statement to support their assertion that Walmart’s
conduct is “broader than the conduct of the rest of the co-
defendants.” Mot. Remand 6. Specifically, the Local Merchants
contended that they “placed their trust” in Baez’s statements
and presumed on that basis that Walmart would not sell non-
essential articles. Compl. @ 51. The Local Merchant’s argument
is unpersuasive for three reasons.

First, Baez did not promise that Walmart would not sell
non-essential articles. Baez allegedly stated that “the
Executive Order only allowed the sale of food and no article
that was not of an essential nature.” Id. The Local Merchants,
of their own volition, made a logical leap in characterizing
that statement as a promise binding Walmart not to sell certain
items, or as the Local Merchants describe it, a “unilateral
manifestation of will” that “Walmart is not allowed to go
against.” Id. This logical leap has no basis in law or fact.

Second, the Local Merchants fail to explain why Baez’s
statements, even if promissory, would make Walmart’s conduct a

“significant basis” relative to the conduct of the other

[11]
Megastores. Indeed, all four Megastore are alleged to have sold
prohibited articles. Id. q 58.

Finally, the Local Merchants closed their stores because
they believed that they had to do so pursuant to the Executive
Orders, id. @ 2, and not because they had any reasonable basis
to rely on Walmart not to sell non-essential articles. Because
the Local Merchants did not demonstrate that Walmart’s conduct
forms a significant basis for the claims asserted, the Local
Controversy Exception does not apply, and this Court therefore
DENIED the Local Merchants’ motion to remand.?

Iv. THE MOTION TO DISMISS

The Local Merchants brought three counts against the
Megastores: unfair competition (count I), unjust enrichment
(count II), and equity (count III). Compl. If] 59-66, 67-77, 78-
89. The Megastores moved to dismiss all counts. See generally
Mot. Dismiss Am. Compl. (“Mot. Dismiss”), ECF No. 45. For the
reasons explained below, this Court DENIED the Megastores’
motion to dismiss as to count I and ALLOWED the motion as to

counts II and III.

 

2 The Local Merchants did not contend that the allegedly
wrongful conduct of any other “local defendant” constituted the
requisite “significant basis.” See Mot. Remand 6-7 (describing
Walmart as the “main non-diverse defendant” and arguing that
“the inclusion of Wal-Mart as a co-defendant triggers the Local
Controversy Exception, making remand proper. ... Wal-Mart’s
conduct, through [Baez], forms a significant basis of the claims
asserted”).

[12]
A. Pleading Standing

To withstand a motion to dismiss, a complaint must “state a
claim upon which relief can be granted.” Fed. R. Civ. P.
12(b) (6). The complaint must include sufficient factual
allegations that, accepted as true, “state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). The Court will “draw every reasonable

inference” in favor of the plaintiff, Berezin v. Regency Sav.

 

Bank, 234 F.3d 68, 70 (1st Cir. 2000), but it will disregard
statements that “merely offer legal conclusions couched as fact
or threadbare recitals of the elements of a cause of action,”

Ocasio-Hernandez v. Fortufio-Burset, 640 F.3d 1, 12 (lst Cir.

 

2011) (alterations and quotations omitted).

B. Count I: Unfair Competition

In support of their motion to dismiss count I, the
Megastores made three arguments: (1) the Executive Orders do not
create a private right of action for their violation, Mot.
Dismiss 2; (2) no private right of action for unfair competition
exists under Article 1802 of the Puerto Rico Civil Code, P.R.
Laws Ann. tit. 31, § 5141 (“Article 1802”), Mot. Dismiss 9; and
(3) even if there is a private right of action for unfair
competition under Article 1802, the Local Merchants failed to
allege facts sufficient to state a plausible claim, Mot. Dismiss

9-10.

[13]
1. The Executive Orders Do Not Create a Private
Right of Action.

The Megastores moved to dismiss count I, arguing that the
Executive Orders do not create a private right of action for
violation of the Executive Orders. Mot. Dismiss 2. Section 11
of the relevant Executive Order provides, “This Executive Order
is not intended to create any rights, substantive or procedural,
enforceable at law or equity, by any person or entity, in any
Matter, civil, criminal, or administrative, against the
Government of Puerto Rico or its agencies, officials, employees,
or any other person.” Mot. Dismiss, Ex. 2, Executive Order of
the Governor of Puerto Rico, Hon. Wanda Vazquez-Garced, to
Implement the Necessary Closure of Governmental and Private
Sector Operations in Order to Combat the Effects of Coronavirus
(Covid-19) and to Control the Risk of Infection on Our Island
(the “Executive Order”) 4-5, ECF No. 45-2 (emphasis added).
According to the Megastores, this language bars the Local
Merchants from bringing an action for violation of the Executive
Orders. Mot. Dismiss 12. In response, the Local Merchants
essentially urge this Court to read “any other person” as “any
other person of the Government,” thereby allowing the Local
Merchants to bring an action against the Megastores, as non-
governmental entities, for violation of the Executive Orders.

Opp’n Defs.’ Joint Mot. Dismiss (“Pls.’ Opp’n) 2, ECF No. 59.

[14]
“The preeminent canon of statutory interpretation requires
us to presume that the legislature says in a statute what it
means and means in a statute what it says there. Thus, our
inquiry begins with the statutory text, and ends there as well
if the text is unambiguous.” BedRoc Ltd., LLC v. United States,
941 U.S. 176, 183 (2004) (brackets, citation, and quotations
omitted). “Under the omitted-case canon of statutory
interpretation, nothing is to be added to what the text states
or reasonably implies ... .” Antonin Scalia & Bryan A.

Garner, Reading Law: The Interpretation of Legal Texts 93

 

(2012). Additionally, under the ordinary-meaning canon, words
are to be understood in their ordinary, everyday meanings,
unless the context indicates that they bear a technical sense.
Id. at 70. When a statute has not supplied a definition, courts

“look first to the word’s ordinary meaning.” Schindler Elevator

 

Corp. v. United States ex rel. Kirk, 563 U.S. 401, 407 (2011).

 

In doing so, courts “interpret the words in their context and
with a view to their place in the overall statutory scheme.”
Tyler v. Cain, 533 U.S. 656, 662 (2001) (quotations omitted),

see United States v. Williams, 553 U.S. 285, 294 (2008) (“[A]

 

word is given more precise content by the neighboring words with
which it is associated.”).
Accordingly, this Court ruled that the Local Merchants’

reading of the Executive Order is incompatible with the plain

(15]
text of the Executive Order. First, the Local Merchants read

“any other person” to mean “any other person of the Government,”

 

an interpretation which requires the addition of three limiting
words to an unambiguous text.

Second, the word “other” is a meaningful distinction
between Governmental persons and any other persons.
Specifically, section 11 of the Executive Order provides that it
does not create enforceable rights “against the Government of
Puerto Rico or its agencies, officials, employees, or any other
person.” Executive Order 4-5 (emphasis added). The word
“other” in this context suggests that it refers to any person
other than Governmental persons.

Third, and relatedly, the ordinary meaning of “any other
person” is any person other than the enumerated persons. There
is nothing in the Executive Order which indicates a need to
stray from the ordinary meaning of its text.

Finally, looking at the words “any other person” in their
context and with a view to their place in the Executive Order,
this Court reached the same conclusion. Specifically, section
11 provides that “[t]his Executive Order is not intended to
create any rights, substantive or procedural, enforceable at law

or equity, by any person or entity, in any matter, civil,

criminal, or administrative ... .” Id. 4. The repetition of

[16]
the word “any” supports the conclusion that the Executive Order
does not create enforceable rights whatsoever.

2. Claims for Unfair Competition Are Cognizable
Under Article 1802.

Both the Local Merchants and the Megastores agreed that
section 259(a) of the Puerto Rico Antitrust Act (“Act 77”) does
not create a private right of action. Mot. Dismiss 11-12; Pls.’
Opp’n 2. As matter of law, that is correct. Section 259(a) of
Act 77 provides, “Unfair methods of competition, and unfair or
deceptive acts or practices in trade or commerce are hereby
declared unlawful.” P.R. Laws Ann. tit. 10, § 259(a). Section

268(a) of Act 77 provides, however, that “[{a]ny person who shall

be injured in his business or property . .. by reason of
acts . . . forbidden or declared to be unlawful by the
provisions of this chapter, except § 259(a) .. . may sue

therefor.” Id. § 268(a) (emphasis added).

The Local Merchants and the Megastores disagreed, however,
about whether and how a violation of Act 77 might form the basis
for a claim under Article 1802. The Local Merchants argued that
“although Act 77 does not create a private cause of action, its
violation triggers the right to bring an action under the Civil
Code of Puerto Rico, including but not limited to Article 1802.”
Pls.’ Opp’n 2. The Local Merchants supported this argument by

citing the Puerto Rico Supreme Court’s decision in Aguadilla

(17)
Paint Center, Inc. v. Esso, which held that although private

 

parties cannot bring a claim pursuant to Act 77, nothing in that
Act prevents recovery under Article 1802. 183 P.R. Dec. 901,
933-34 (2011). The Megastores, which also relied on Aguadilla,
contended that “the mere violation of Act 77 is not sufficient
to give rise to a claim under Article 1802. Instead, it would
be necessary to allege additional, independent negligent acts
and other harms, even if arising out of the same occurrence, but
distinct from the alleged violation of Act 77, itself.” Mot.
Dismiss 11.

In Aguadilla, the Puerto Rico Supreme Court held that
although Act 77 does not create a private right of action, “this
does not have the intention of affecting the right to bring an
ordinary action in tort, if such work [sic] warranted under the
Civil Code or other legal principles.” 183 P.R. Dec. at 933-34.
With respect to “simple or ordinary damages under Section
1802 . . . we do not find anything in [Act 77] that would
prevent such; to the contrary.” Id. at 933. “The Legislature
did not intend for a cause of action such as that in the instant
case not to obtain a simple or ordinary remedy in an action in
tort under Section 1802 of the Civil Code, supra. Quite the
contrary.” Id. at 934.

The Puerto Rico Court of Appeals later applied this holding

when it ruled that the inability of a private party to bring an

[18]
action pursuant to Act 77 “does not mean that a person aggrieved
by such conduct cannot obtain an indemnification remedy. [Act
77] does not prevent a party from being compensated for the
damages that the anti-legal conduct described therein prohibits
under Article 1802 of the Puerto Rico Civil Code.” Aguadilla

Paint Center, Inc. v. Esso, DAC2005-0343, 2014 WL 3841044, at *3

 

(P.R. App. Ct. 2014). Accordingly, claims for unfair
competition are cognizable under Article 1802.

The Megastores also relied on the First Circuit’s decision
in Diaz-Ramos v. Hyundai Motor Co. See Reply Supp. Mot. Dismiss
3 (citing 501 F.3d 12, 15 (1st Cir. 2007)). First, the
Megastores contended that in Diaz-Ramos the First Circuit
reached the “inescapable conclusion that [Act 77] does not
provide a private right of action under section 259.” Id.
(quoting Diaz-Ramos, 501 F.3d at 15). As explained above,
however, the Local Merchants do not disagree with that
conclusion. Pls.’ Opp’n 2. Second, to the extent that the
Megastores urged this Court to read Diaz-Ramos as interpreting
Article 1802, the decision simply does not support such a
reading. The appellant in Diaz-Ramos did not appeal the
dismissal of his Article 1802 claim, 501 F.3d at 14 (“On appeal,
Diaz presses only his claim pursuant to section 259 of [Act
77].%), which the District Court had dismissed for failure to

plead “injuries actually suffered,” Ramos v. Hyundai Motor Co.,

 

 

[19]
431 F. Supp. 2d 209, 213 (D.P.R. 2006). Rather, the question in
Diaz-Ramos was whether the Consumer Class Action Act, P.R. Laws
Ann. tit. 32, §§ 3341-3344, “provides the private right of
action that [Act 77] explicitly denies,” 501 F.3d at 15. In
answering that question in the negative, the First Circuit held
that “nothing in the [Consumer Class Action Act] -- a procedural
class action statute -- provides any indication that the Puerto
Rico legislature intended to create a substantive right of
action for class action suits pursuant to section 259(a).” Id.
at 17. Diaz-Ramos said nothing at all about bringing a private
cause of action under Article 1802 for unfair competition. This
Court, applying the controlling Aguadilla decision of the Puerto
Rico Supreme Court, therefore held that the Local Merchants’
claims for unfair competition are cognizable under Article 1802.

3. The Local Merchants State a Plausible Claim Under
Article 1802.

Having held that claims for unfair competition are
cognizable under Article 1802, this Court must evaluate whether
count I states a plausible claim for relief under that statute.
see Pressure Vessels of P.R. v. Empire Gas de P.R., 137 P.R.
Dec. 497 (1994) (holding that plaintiffs who brought a claim
under Article 1802 for unfair competition may not “prevail in

their antitrust suit solely by proving the existence of

[20]
contracts described in the complaint. They must bring evidence
to establish the elements constituting the cause of action”).

The Megastores contended that the Local Merchants fail to
state a claim under Article 1802. Mot. Dismiss 12.
Specifically, the Megastores argued that

[t]he mere violation of Act 77 is not sufficient to
give rise to a claim under Article 1802. Instead, it
would be necessary to allege additional, independent
negligent acts and other harms, even if arising out of
the same occurrence, but distinct from the alleged
violation of Act 77, itself. But Plaintiffs do not
identify any other independent negligent acts by the
Defendants in their Amended Complaint that would give
rise to a cause of action under Article 1802.

 

 

Mot. Dismiss 11 (emphasis added). Drawing, as it must, every
reasonable inference in the Local Merchants’ favor, see Berezin,
234 F.3d at 70, this Court concluded that count I states a
plausible claim for relief.

“Under Puerto Rico law, tort liability is governed by

[Article] 1802.” See Benito-Hernando v. Gavilanes, 849 F. Supp.

 

136, 140 (D.P.R. 1994) (Fuste, J.). Article 1802 provides, “A
person who by an act or omission causes damage to another
through fault or negligence shall be obliged to repair the
damage so done.” P.R. Laws Ann. tit. 31, § 5141. To state a
claim under Article 1802, a plaintiff must allege “(1) a
negligent act or omission, (2) damages, and (3) a causal

relationship between the act or omission and the damages.”

(21]
Santiago v. Reliable Fin. Servs., Inc., 526 F. Supp. 2d 226, 234

 

 

(D.P.R. 2007) (Gelpi, J.).

This Court ruled that the Local Merchants stated a
plausible claim under Article 1802. First, the negligent act
alleged in the instant case is, just as the Puerto Rico Supreme
Court recognized in Aguadilla, the “prohibited act under an
antitrust statute.” See 183 P.R. Dec. at 945. The Aguadilla
court explained that this recognition is consistent with its
previous decision in Pressure Vessels of Puerto Rico v. Empire

Gas de Puerto Rico, in which the court permitted the plaintiffs

 

to bring a claim under Article 1802 for violation of Act 77.
See Aguadilla, 183 P.R. Dec. at 945 (citing Pressure Vessels,
137 P.R. Dec. at 497). Specifically, the Local Merchants pled
that the Megastores competed unfairly as proscribed by section
259(a) of Act 77. Compl. 1 62.

Second, the Local Merchants alleged that they suffered
damages amounting to at least $500,000,000. Id. 7 66. The
Megastores do not dispute the sufficiency of this allegation.

Finally, the Local Merchants pled that the Megastores’
violations of the Executive Orders caused the Local Merchants’
damages. Specifically, the Local Merchants alleged that the
Megastores “gained power and control in the retail market in
Puerto Rico,” “illegally monopolized it by carrying out

prohibited sales,” and that these prohibited sales had and will

[22]
have “catastrophic effects on Puerto Rican competition and
commerce.” Id. 7 48. The Local Merchants further alleged that
during the Megastores’ “illegal hijacking of the market” for
eleven weeks, consumers “had to patronize exclusively those
businesses that, like the Defendant megastores and chains, under
color of being authorized to sell because within their inventory
they offer certain food and other authorized products, made all
kinds of excessive sales of retail products, including clothes,
shoes, televisions, among others.” Id. 7 49. The Local
Merchants also pled that the “intentional, tortious, and
negligent acts and omissions described above perpetrated by the
Defendant megastores and pharmacy chains, consisting in selling
products prohibited by the Executive Order during the
effectiveness thereof, caused damages and losses” to the Local
Merchants. Id. {7 61. These allegations lodged in support of
causation are sufficiently plausible that they ought “be seen in
court” and undergirded then with “[cJoncrete evidence . .. to
establish how the injury can be attributed, at least
substantially, to the unlawful actions of the [Megastores].”

See Pressure Vessels, 137 P.R. Dec. at 497. This Court

 

therefore DENIED the Megastores’ motion to dismiss as to count

I.

[23]
C. Count II: Unjust Enrichment

The Local Merchants bring count II in the alternative to
count I. Compl. 41 67-77; see Pls.’ Opp’n 12-14. The Local
Merchants do not dispute that to bring a claim for unjust
enrichment, they must have no statutory basis for recovery.
Pls.’ Opp’n 12. Rather, they argued that they have either
stated a claim under Article 1802 (count I) or they have not, in
which case no statute precludes their unjust enrichment claims
(count IT). Id.

Under Puerto Rico law, unjust enrichment claims are
available only in the absence of “applicable statutes.” See
Westernbank P.R. v. Kachkar, Civil No. 07-1606 (ADC/BJM), 2009
WL 6337949, at *29 (D.P.R. Dec. 10, 2009) (“Since several
statutes are applicable to the case at issue, the doctrine of
unjust enrichment is precluded.”), R&R adopted, (D.P.R. Mar. 31,

2010); Marrero-Rolon v. Autoridad de Energia Electrica de P.R.,

 

Civ. No. 15-1167 (JAG/SCC), 2015 WL 5719801, at *19 (D.P.R.
Sept. 29, 2015) (“Numerous courts in this district have held
that this applies even at the pleading stage and in spite of the
federal courts’ general acceptance of alternative pleadings.”),

R&R adopted, (D.P.R. Mar. 31, 2016); see also El Toro Elec.

 

Corp. v. Zayas, 6 P.R. Offic. Trans. 133, 138 (1977) (holding

that unjust enrichment claims cannot be sustained unless the

[24]
plaintiff has “no other action to obtain redress” (quotations
omitted)).

Because count I is cognizable under Article 1802 for the
reasons elucidated above, this Court ruled that Article 1802 is
the “applicable statute” which precludes count II. See
Westernbank P.R., 2009 WL 6337949, at *29. Accordingly, this
Court ALLOWED the Megastores’ motion to dismiss as to count II.

D. Count III: Equity

In count III, the Local Merchants rely solely on Puerto
Rico Laws Annotated title 31, section 7 (“Article 7”). Compl.
qd 78-89. The Megastores moved to dismiss count III on the same
basis as they advanced in support of the motion to dismiss count
II: that these claims cannot be brought when there is an
applicable statute. Mot. Dismiss 15 n.8. Neither party has
provided any caselaw to support their arguments. This Court
ruled that the Local Merchants did not meet their burden of
pleading that equity is a cause of action rather than a general
principle of jurisprudence.

In relevant part, Article 7 provides:

When there is no statute applicable to the case at

issue, the court shall decide in accordance with

equity, which means that natural justice, as embodied

in the general principles of jurisprudence and in

accepted and established usages and customs, shall be
taken into consideration.

[25]
P.R. Laws Ann. tit. 31, § 7. The plain language of
Article 7 suggests that equity is a “general principle[] of
jurisprudence,” and as such, it does not function as an
independent cause of action, but rather as a principle that
is “taken into consideration.” See id. Under Article 7,
“[t]he case law construes and applies the law to specific
cases, fills the gaps when they exist and, insofar as
possible, harmonizes the provisions of law which are or

seem to be in conflict.” Caragena v. Colon, 3 P.R. Offic.

 

Trans. 1216, 1223 (P.R. 1975). In analyzing the principle
of equity expressed in Article 7, the Puerto Rico Supreme
Court stated:

This cannot be held to adopt or establish a system of
equity here. A system of equity jurisprudence, such
as that administered in the federal courts of the
United States, and in some of the state courts, has no
place in the system of laws enforced and practiced in
the Insular courts of Porto Rico. It is to be
presumed that counsel for appellant only intended to
insist that the court should apply to this case the
principles of justice universally recognized and
approved by the enlightened consciences of all upright
and law-abiding men.

Montilla v. Van Syckel, 8 P.R. Dec. 160, 17 (1905). The

 

Local Merchants did not provide any authority to suggest a
different reading of Article 7. This Court therefore

ALLOWED the Megastores’ motion to dismiss as to count III.

[26]
Vv. CONCLUSION

For the foregoing reasons, this Court DENIED the Local
Merchants’ motion to remand, ECF No. 107, and DENIED in part and
ALLOWED in part the Megastores’ motion to dismiss, ECF No. 45,
denying it as to count I and allowing it as to counts II and

III.

Yirtew, Li

WILLIAM G. UNG
JUDGE
of the
UNITED STATES?

 

3 This is how my predecessor, Peleg Sprague (D. Mass 1841-
1865), would sign official documents. Now that I’m a Senior
District Judge I adopt this format in honor of all the judicial
colleagues, state and federal, with whom I have had the
privilege to serve over the past 43 years.

[27]
